Citation Nr: 0602761	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of 
adenocarcinoma of the lung, status-post right lower lobe 
resection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1979 and from November 1986 to October 1992.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 1999 
rating decision by the Regional Office (RO) in Los Angeles, 
California.  The veteran perfected a timely appeal to that 
decision.  

In September 2001, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, supplemental statements of the case (SSOCs) were 
issued in May 2003 and November 2003.  In July 2004, the 
Board again remanded the case to the RO for further 
evidentiary development.  Another SSOC was issued in November 
2005.  

A review of the veteran's substantive appeal, received in 
December 1999, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO 
(hereinafter "Travel Board hearing").  In February 2000, he 
amended the request and indicated that he desired a 
videoconference hearing.  In June 2003, the RO sent the 
veteran notice that a videoconference hearing was scheduled 
for July 24, 2001.  He failed to appear at the hearing or 
give any reason for his failure to appear.  Pursuant to 38 
C.F.R. § 20.702(d) (2005), the veteran's case was processed 
as though the request for hearing had been withdrawn.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the veteran by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.  

2.  There is no evidence that the veteran was diagnosed with 
adenocarcinoma of the lung during active military service or 
within a year of his separation from service.  

3.  There is no competent medical evidence of record linking 
the veteran's adenocarcinoma of the lung, status-post right 
lower lobe resection, to military service.  


CONCLUSION OF LAW

Adenocarcinoma of the lung was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Additional letters were issued in 
February 2003 and July 2004.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Efforts were made by the RO to obtain the veteran's service 
medical records and certification of their unavailability was 
received from the National Personnel Records Center.  The 
Board points out that the RO has requested that the veteran 
furnish any service medical records in his possession or any 
other documentation that he had hearing loss during service, 
but he has not provided any such records.  Accordingly, 
another attempt to procure the service medical records or 
other relevant evidence is not necessary.  

In an attempt to better ascertain the etiology of the 
veteran's lung cancer, the RO scheduled the veteran for a VA 
examination in April 2003.  The veteran, however, did not 
report for the scheduled examination.  The available medical 
evidence is sufficient for an adequate determination of the 
veteran's claim.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  



II.  Factual background.

The records indicate that the veteran served on active duty 
from August 1979 to November 1979 and from November 1986 to 
October 1992.  Regardless of multiple search requests, the RO 
has not been able to locate any service medical records for 
the veteran, and the NPRC has indicated that searches of the 
Fort Lewis Army Hospital for the period of 1991 failed to 
produce any records.  

The veteran's claim for service connection for a lung 
disorder (VA Form 21-526) was received in September 1998.  
Submitted in support of his claim were VA progress notes, 
dated from September 1998 to October 1998, which show that 
the veteran received ongoing treatment for several 
disabilities, including residuals of right lobectomy 
secondary to lung cancer.  The veteran was seen at a clinic 
in September 1998 with complaints of nonproductive cough, 
chest pain, and fever.  It was noted that the veteran had a 
history of lung cancer of unknown pathology, which was 
diagnosed in 1994; he subsequently underwent a right lung 
partial lobectomy.  

Received in October 1998 were records from Pacific Alliance 
Medical Center, dated from September 1995 to February 1998.  
These records show that the veteran was diagnosed with 
adenocarcinoma by biopsy in September 1995.  Subsequently, in 
October 1995, he underwent right thoracotomy and right middle 
lobectomy.  A radiology report, dated in September 1997, 
found no active cardiopulmonary disease and no significant 
changes since December 1996.  Similar findings were noted on 
a February 1998 radiology report.  

In response to a request for service medical records, dated 
in November 1998, the National Personnel Records Center 
indicated that the veteran's service medical records were not 
found.  Therefore, in a report of contact (VA Form 119), 
dated August 2, 1999, executed by the Miliary Records 
Specialist, it was noted that the RO had received a negative 
reply with respect to the existence of any service medical 
records; therefore, the veteran's claim would be rated on the 
evidence of record.  

Received in March 2003 were VA outpatient treatment reports, 
dated from September 1998 to October 2000, which show that he 
received ongoing treatment for several disabilities, 
including symptoms of status post right lobectomy for lung 
cancer.  The RO scheduled the veteran for a VA examination in 
April 2003; however, he did not report for the scheduled 
examination.  Treatment records dated from October 2003 
through September 2005 show that the veteran had a recurrence 
of the lung cancer, and received ongoing clinical evaluation 
and treatment for progressive lung cancer that has 
metastasized to the bone.  


III.  Legal Analysis.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(d) (2005).  

Where a veteran served 90 days or more during a period of 
war, and a malignant tumor becomes manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
adenocarcinoma of the lung.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  In the present case, the 
veteran has not provided any medical opinions relating his 
currently diagnosed lung cancer to his active service.  
Rather, several outpatient treatment reports noted that the 
veteran has a history of lung cancer of unknown etiology.  
Additionally, the veteran failed to report to a scheduled VA 
medical examination that would have examined the etiology of 
his currently diagnosed lung cancer, and he has not stated a 
reason why he failed to appear or requested that the 
examination be re-scheduled.  Applicable regulations provide 
that, when entitlement to a benefit cannot be established 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination in conjunction 
with an original compensation claim, the claim shall be rated 
on the evidence of record.  See 38 C.F.R. § 3.655(a) (b) 
(2005).  As such, the Board must consider the evidence of 
record that fails to show that the veteran developed 
adenocarcinoma of the lung during service or within one year 
following his discharge from military service.  The Board 
notes further that there is no other probative evidence that 
would establish that the veteran's adenocarcinoma of the lung 
had its onset in service or within one year of service 
discharge.  Indeed, the available medical evidence shows that 
the earliest treatment for a lung disorder was in September 
1995, when the veteran was diagnosed with lung cancer by 
biopsy, three years following his discharge from active 
military service.  Therefore, the Board finds that the 
veteran did not develop adenocarcinoma of the lung during 
service nor does the evidence establish that it was manifest 
to a compensable degree within one year of service discharge.  
For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for adenocarcinoma of the lung.  

The only evidence in support of the veteran's claim are his 
own lay statements.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his lung cancer, his lay statements cannot serve as a basis 
upon which to grant his claim.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  

Consequently, there is a preponderance of the evidence 
against his claim for adenocarcinoma of the lung, status post 
right lower lobe lobectomy, meaning the benefit-of-the-doubt 
doctrine does not apply and his appeal must be denied.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).  


ORDER

Entitlement to service connection for adenocarcinoma of the 
lung, status-post right lower lobe lobectomy, is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


